Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 06/15/2022. 
Claims 1-3, 8-9, 11-12, 15-18, 23, 25-26, 30-31, 35 are pending and presented for examination. 
The rejection of all the claims under 35 USC 112 are withdrawn. However, Applicant amendment necessitates new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9, 11-12, 15-18, 23, 25-26, 30-31, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the originally filed specification fails to describe “selecting a first value from a plurality of values of the plurality of selectable PRB bundle sizes…” Applicant states that the support can be found in original claims 5, 20, 28, 33 and par. 0063 and 0073. Although, these portion describe other parts of limitations that were amended, such as it relates DCI format 1_1, it does not disclose selecting a first value as recited in the claim. Similar issues exists with claims 17, 26 and 31. Claims 2-3, 5, 8-9, 11-12, 15-16, 18, 20, 23, 25, 28, 30, 33, 35 are rejected for same reason as they depend from the rejected independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, 11-12, 15-18, 23, 25-26, 30-31, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (USP 10,433,178 B2) in view of Roh et al. (US 9,008,009 B2), Sharetechnote (A document that describes different DCI formats, retrieved from internet using web-archive, dated 02/03/2018, https://web.archive.org/web/20180203033045/https://www.sharetechnote.com/html/5G/5G_DCI.html) and Kim et al. (US 2020/0146035 A1). 

Regarding claims 1, 17, 26, 31, Go discloses a method of wireless communication performed by a user equipment (UE), a user equipment (UE) for wireless communication, an apparatus or a non-transitory computer readable medium storing one or more instructions for wireless communications, the one or more instructions comprising: 
one or more instructions that when executed by one or more processors of a UE, cause the one or more processor (see fig. 8, 822-821) to:
memory (see fig. 8, 822) and one or more processor coupled to the memory (see fig. 8, 822-821), the memory and the one or more processors configured to:
means for receiving an indication of a plurality of selectable physical resource block (PRB) bundle sizes (see col. 12, lines 12-64, discloses either preconfiguring or setting preset values, it also discloses configuring the candidate values via RRC); 
means for receiving downlink control information (DCI) that does not include a PRB bundling size indicator that indicates a PRB bundle size to be selected from the plurality of selectable PRB bundle sizes (see col. 12, lines 12-64, discloses receiving DCI, which is disclose as not including the PRB bundling size, the bit disclosed in this paragraph is not equivalent to size indicator since it does not indicate size); and 
means for selecting a first value from a plurality of values of the plurality of selectable PRB bundle sizes as a PRB bundling size, despite the DCI not including the PRB bundling size indicator (see col. 12, lines 12-64, discloses based on the bit included in the DCI selecting a particular bundle size, see also col. 19,lines 30-39, discloses selecting bundling size 1 exceptionally, i.e. any candidate group of bundling size comprising 1 (such as 1, 2, 4) the first value will always be selected) and upon receiving the plurality of selectable physical resource block (PRB) bundle size (see col. 12, lines 12-64, for example based on receiving candidate and making selection based on bandwidth, etc).
Go further discloses implicitly determining the PRB bundling size as one value determined based on a scheduled bandwidth, a resource block group, a subband size, a PDCCH resource element group bundling size, a bandwidth part, a DMRS pattern, etc. (col. 12, 36-40).
Assuming that under the alternate implementation, when Go utilizes the indicator of the DCI to indicate the size of the PRB, then Go would fail to disclose a DCI that does not include a PRB bundling size indicator or selecting a particular value as default value only when the received DCI comprises a DCI format 1_0 and does not include PRB bundling size indicator. 
Roh discloses that for DCI formats that do not include PRB bundling size indicator, the DCI format can be preconfigured to indicate a particular PRB bundling size (col. 19, lines 65-col. 21, lines 40). Roh further discloses that, because the signaling of bundling size is dynamically done, for example by using DCI format, it is not necessary to include specific fields within DCI for indication purpose (See Id.).  Further, Sharetechnote describes various DCI formats and in particular describes DCI format 1_1 (see at least format 1_1 at page 4-5, discloses DCI including MCS).
Therefore, given that certain DCI formats were known in the art as not having the PRB size indicator, and Roh explicitly discloses that certain DCI formats can be signaled without the size indicator wherein the bundling size selection is dynamically indicated (for example by mapping with the group size), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using the DCI format to select a particular PRB size among the preset values as a default PRB size, for example by dynamically using the RBG size or system bandwidth, when a DCI format does not particularly carry an indication for PRB bundling size indicator as described by Roh. 
The motivation for doing so would be to allow configuring PRB bundle size using the DCI format when the explicit field is not provided within the DCI. 
Although, Go discloses implicitly indicating the PRB bundling size using bandwidth path (see col. 11, line 44- col. 12, line 64, discloses dynamically determining the size based on bandwidth part), it fails to disclose selecting a value as bundling size in response to determining that the received DCI format is 1_1 and the DCI does not include the PRB bundling size indicator due to bandwidth part configuration. Sharetechnote discloses that DCI format with bandwidth part configuration was well known (see pg. 4-5). Roh further discloses that various DCI formats can be signaled without the bundling size indication and that the indication can be signaled using other parameters (col. 19, lines 65-col. 21, lines 40). Kim further discloses that bundling size may be determined from bandwidth part configuration (see par. 0159-0160). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include signaling bundling size using BWP configuration of DCI format 1_1 and removing the bundling size indicator, since the necessary information is implicitly indicated. 
The motivation for doing so would be to allow reducing overhead signaling. 

Regarding claims 2, 18, Go discloses the method or UE further comprising processing downlink data and one or more associated reference signals according to the selected PRB bundle size (see col. 11, lines 44-59).

Regarding claim 3, Go discloses the method further comprising precoding and transmitting uplink data and one or more associated reference signals according to the selected PRB bundle size (see col. 11, lines 44-col. 12, 64, discloses that number of RB in bundle are using the same precoding and further discloses DMRS bundling).

Regarding claim 8, Go discloses the method wherein the plurality of selectable PRB bundle sizes includes a first set of precoding resource block group (PRG) values and a second set of PRG values (see col. 11, line 44- col. 12, line 64 discloses different resource group with corresponding values).

Regarding claim 9, Go discloses the method wherein the first set includes a single PRG value and the second set includes a single PRG value (see col. 11, line 44- col. 12, line 64, discloses each set including a single value).

Regarding claim 11, Go discloses the method wherein the UE selects either the single PRG value from the first set or the single PRG value from the second set based at least in part on a parameter (see col. 11, line 44- col. 12, line 64, discloses selecting PRG value based on specific parameter, such as block group, bandwidth, subband size, etc).

Regarding claims 12, 23, Go discloses the method or UE wherein the first set includes two PRG values and the second set includes a single PRG value (see col. 11, line 44- col. 12, line 64, discloses various configuration including single or multiple values).

Regarding claim 25, Go discloses the UE wherein the one or more processors are configured to select the PRB bundle size as the single PRG value from the second set (see col. 11, line 44- col. 12, line 64).

Regarding claims 30, 35, Go discloses the non-transitory computer-readable medium wherein the plurality of selectable PRB bundle sizes includes a first set of precoding resource block group (PRG) values, that includes one or more PRG values (see col. 11, line 44- col. 12, line 64, discloses PRG values to include various values), and a second set of PRG values that includes a single PRG value (see col. 11, line 44- col. 12, line 64, discloses PRG values to include specific value), and wherein the UE is configured to select the PRB bundle size as the single PRG value from the second set (see col. 11, line 44- col. 12, line 64,for example selecting a default value of the second PRG value).

Regarding claim 15, Go discloses the method wherein the second PRG value indicates a PRB bundle size corresponding to a size of a scheduled bandwidth that is scheduled by the DCI (see col. 11, line 44- col. 12, line 64, discloses determining value at least based on scheduled bandwidth).

Regarding claim 16, Go discloses the method wherein the plurality of selectable PRB bundle sizes includes a first set of precoding resource block group (PRG) values, that includes one or more PRG values, and a second set of PRG values that includes a single PRG value, and wherein the method further comprises: selecting the PRB bundle size as the single PRG value from the second set (see col. 11, line 44- col. 12, line 64).

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Some of the arguments, especially as it relates to Go reference has been addressed previously and is incorporated herein. The arguments are not repeated here. 
Applicant argues that Go does not disclose receiving a DCI format 1_1 that does not include PRB bundling size indicator. Applicant further argues that Go does not disclose selecting a first value either. Examiner respectfully disagrees. 
Referring to the rejection above, the rejection includes citation that particular point to where Go discloses selecting a first value as recited in the claim. 
Examiner agrees that Go does not disclose receiving DCI format 1_1. Applicant further states that Go in combination with Sharetechnote does not disclose the amended feature. Examiner agrees with that statement as well. Although, the individual pieces of references do not disclose the amended subject matter, the combination make the amended feature obvious. In other words, because DCI format 1_1 was known, and it was known to use such DCI format including bandwidth part configuration to signal PRB bundling size, such that UE can determine bundling size from the communicated DCI format 1_1 before the effective filing date of claimed invention, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DCI format 1_1 with bandwidth part configuration to signal PRB bundling size. Further it would have been obvious to omit including bundling size indicator, since that information is communicated elsewhere and is unnecessary overhead. At least for this reason, Applicant arguments are not persuasive and the rejection of claims are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466